UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6806


ABDUL-AZIZ RASHID MUHAMMAD,

             Plaintiff - Appellant,

             v.

KATHERINE LAYBOURN, Physician/Clinical Director (acting) (MD/CD); R. L.
HUTCHINGS, Associate Warden (AW); CHARLES E. SAMUELS, JR., Director
of Bureau of Prisons (DBOP); UNKNOWN OTHERS,

             Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, District Judge. (3:15-cv-00762-HEH-RCY)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Abdul-Aziz Rashid Muhammad, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Abdul-Aziz Rashid Muhammad appeals the district court’s order denying him

leave to proceed in forma pauperis and dismissing his complaint without prejudice to his

ability to refile upon payment of the fee. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Muhammad v. Laybourn, No. 3:15-cv-00762-HEH-RCY (E.D. Va. Apr. 18, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                           2